THE THIRTEENTH COURT OF APPEALS

                                   13-16-00341-CR


                      EX PARTE JESSE RIOS TDCJ# 1812554


                                 On Appeal from the
                 County Court at Law No 1 of Nueces County, Texas
                          Trial Cause No. 02-CR-1708-1


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

September 2, 2016